Citation Nr: 1630615	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  12-01 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for cervical disc disease.

4.  Entitlement to an increased rating for cold weather injury of the right lower extremity, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for cold weather injury of the left lower extremity, currently evaluated as 30 percent disabling.

6.  Entitlement to an increased rating for cold weather injury of the right upper extremity, currently 20 percent disabling.

7.  Entitlement to an increased rating for cold weather injury of the left upper extremity, currently 20 percent disabling.

8.  Entitlement to an earlier effective date prior to June 13, 2012, for increased evaluations for cold weather injury of all four extremities.

9.  Whether the reduction of the evaluation for posttraumatic stress disorder (PTSD) from 30 percent to 10 percent was proper.

10.  Whether the finding of incompetency was proper.

11.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to June 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2011, July 2013, March 2014 and May 2014 rating decisions of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014 the Veteran withdrew his request for a hearing before a Veterans Law Judge.  In February 2016 the Veteran withdrew his request for an RO hearing.  There are no outstanding requests for a hearing of any type at this time.  

Although the Veteran's attorney submitted additional medical evidence related to the Veteran's PTSD and TDIU claims subsequent to the October 2015 statement of the case, the Veteran's substantive appeal with regard to these issues was received subsequent to February 2, 2013.  The Veteran has not requested RO review of these records and remand for RO review of this evidence is not indicated. 

In April 2016 the Veteran's VA Vocational Rehabilitation records were added to his claims file.  In May 2016 the Veteran submitted a waiver of RO review of these records.   

The issue of entitlement to service connection for a mood disorder as secondary to service-connected disabilities has been raised by the record in a February 8, 2016 attorney statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's hearing loss and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current low back disability first developed many years after discharge from service and is unrelated to service.

2.  The Veteran's current cervical spine disability is unrelated to service including a neck injury the Veteran experienced during service.

3.  Each of the Veteran's feet is assigned the maximum 30 percent rating available under the schedular criteria for cold injury residuals and the Veteran is not entitled to extraschedular ratings for his cold injury symptoms of the feet.  

4.  The residuals of cold injuries to each of the Veteran's hands results in such symptoms as arthralgia or other pain, numbness, and locally impaired sensation.

5.  The Veteran did not submit a claim for increased ratings for his cold injuries of the four extremities prior to June 13, 2012, and it is not ascertainable that entitlement arose in the year prior to June 13, 2012.  

6.  The most probative medical evidence subsequent to February 4, 2010 indicates that the Veteran does not currently experience symptoms due to PTSD.  

7.  The Veteran is competent to handle direct disbursement of his funds for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for cervical disc disease have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for a rating in excess of 30 percent for cold injury residuals of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2015). 

4.  The criteria for a rating in excess of 30 percent for cold injury residuals of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2015).

5.  The criteria for a rating in excess of 20 percent for cold injury residuals of the right upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2015).

6.  The criteria for a rating in excess of 20 percent for cold injury residuals of the left upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2015).

7.  The criteria for an effective date prior to June 13, 2012, for the award of increased ratings of cold injuries of the four extremities have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.104, Diagnostic Code 7122 (2015).

8.  The criteria for proper reduction of the evaluation of PTSD were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).

9.  The criteria for a finding of competency to handle direct disbursement of the Veteran's funds for VA purposes have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.353 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Board notes that the PTSD appeal stems from a disagreement with a rating reduction.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2015).  For this reason, the Board concludes that the VCAA does not apply to the aspect of the appeal regarding the propriety of reducing the Veteran's PTSD disability rating.

With regard to the Veteran's competency claim, in light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

With regard to the earlier effective date claims, this appeal arises from the Veteran's disagreement with the initial effective dates assigned following the award of an increased rating.  The VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice-such as notice contained in the rating decisions, statement of the case, and supplemental statement of the case have already provided the claimant with the notice of law applicable to the specific claims on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

In September 2010 and August 2012, the RO sent letters to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate the claims for service connection and his claims for increased ratings and the relative duties upon himself and VA in developing the claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters specifically notified the Veteran of how ratings and effective dates are assigned if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Veteran's service treatment records, VA treatment records, private treatment records and Social Security Administration (SSA) records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.   

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims decided below after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims.

II.  Lumbar Spine Disability

The RO denied the Veteran's claim for entitlement to service connection for degenerative disc disease of the lumbar spine in a March 2010 rating decision.  Although the Veteran did not appeal the March 2010 denial, new and material evidence pertinent to the lumbar spine claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  This new and material evidence consisted of an August 2010 private x-ray report of the Veteran's lumbosacral spine.  The report indicates that Veteran had degenerative changes in the lower lumbar spine.  Thus, the March 2010 rating decision denial of service connection for degenerative disc disease of the lumbar spine is not final.  38 C.F.R. § 3.104(a).  The Board notes that in a March 2011 rating decision the RO denied the Veteran's claim for service connection for degenerative disc disease of the lumbar spine on a De Novo basis.  Accordingly, the claim for service connection for degenerative disc disease of the lumbar spine is now properly before the Board on the merits.    

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In the instant case, there is no presumed service connection because degenerative disc disease of the lumbar spine and cervical disc disease were not medically diagnosed until many years after discharge from service. 

The Veteran's STRs show no complaints or injury regarding the lumbar spine.  The Board notes that the service records show that the Veteran declined to have a medical examination performed on discharge from service.  

An August 2008 private medical record from CareSouth notes that the Veteran had back pain after falling from a roof and hurting his back.

A July 2009 examination for SSA purposes contains a medical history provided by the Veteran.  The Veteran stated that he was disabled due to his degenerative disc disease of the lumbar spine, his cold weather injuries to the bilateral hands and feet, his bilateral hearing loss and his depression.  The Veteran reported that he had tingling and burning in his fingers and toes due to a cold injury in the military.  However, he did not attribute his chronic pain in the lumbar spine to his service.  Instead he related his lumbar spine disability to multiple post service job related and auto accident related injuries.  

In July 2009 VA obtained x-rays of the Veteran's lumbosacral spine due to complaints of low back pain.  No abnormalities were found.  

VA treatment records indicate that the Veteran injured his back in motor vehicle accidents in December 2009 and in April 2010.

The Veteran is competent to report that he has pain in the low back.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a current chronic disability of the low back that is a result of service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board finds any attempted link by the Veteran of his current degenerative disc disease of the lumbar spine to his military service particularly problematic in light of the Veteran's lack of any low back problems during service, his statement in July 2009 attributing his back problems to job injuries and motor vehicle accidents, and the lack of any medical evidence of back complaints for many years after discharge from service.  

In summary, no medical professional has attributed the Veteran's current degenerative disc disease of the lumbar spine to his military service.  The Board does not find the Veteran's contention that his current low back problems are related to service to be competent or credible evidence.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014).

III.  Cervical Spine Disability

The STRs indicate that in March 1979 the Veteran received a neck injury while playing football.  Examination revealed decreased range of motion of the cervical spine.  X-rays were normal.  The impression was cervical strain.  The remainder of the STRs do not contain any neck complaints.

The Veteran first requested service connection for a cervical spine disability in May 2012.  On VA examination in May 2013 the VA examiner opined that the Veteran's current cervical spine disability is less likely than not incurred in or caused by the claimed in-service injury.  In particular the VA examiner noted that it was unlikely that the Veteran's current disability is related to the one specific injury in 1979.  He pointed out that there were no continuity of symptoms established following the injury.  He further noted that the Veteran reported that he hurt his neck in a motor vehicle accident in 2010 at which time he received chiropractic treatment for the neck.  The VA examiner further stated that the radiographic findings appeared to be age appropriate given the mild degenerative changes (of the cervical spine). 

The Veteran is competent to report that he has pain in the neck.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a current chronic disability of the cervical spine that is a result of an in-service injury, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Even if the Veteran were competent to provide an etiological opinion, and the Board were to find such competent and credible, the Veteran's statements are still outweighed by the more probative May 2013 VA medical examination report that indicates that the Veteran's current cervical spine disability is unrelated to service, including the neck injury in 1979.  There are no medical opinions to the contrary.  

In summary, no medical professional has attributed the Veteran's current degenerative disc disease of the cervical spine to his military service.   There is a VA medical opinion opining that the Veteran's current cervical spine disability is unrelated to service.  The Board does not find the Veteran's contention that his current cervical spine problems are related to service to be competent evidence.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014).

IV.  Cold Injury Residuals 

A June 2008 rating decision granted the Veteran service connection and 20 percent ratings for cold weather injury of the right and left lower extremities, effective from March 10, 2008.  An August 2008 rating decision granted the Veteran service connection and 10 percent ratings for cold weather injuries of the right and left upper extremities, effective from April 21, 2008.  On June 13, 2012 the RO received a claim for TDIU from the Veteran.  On the claim form the Veteran indicated that he was unemployable due to feet, hands and PTSD.  The RO determined that this included a claim for increased rating for the Veteran's cold weather injuries of all four extremities.  The July 2013 rating decision on appeal granted the Veteran increased ratings from 20 to 30 percent for each lower extremity and from 10 to 20 percent for each upper extremity.  These increased ratings were all made effective from June 13, 2012.  The Veteran asserts that he is entitled to higher ratings than awarded by the July 2013 rating decision.  As explained below the evidence of record does not indicate that the Veteran has met the criteria for a higher rating for residuals of the cold injuries of either hand or either foot at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Veteran's service-connected cold injury residuals of the upper and lower extremities are rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122.  Under Diagnostic Code 7122, cold injury residuals are assigned a 10 percent rating for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity when there also is tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104, Diagnostic Code 7122.  The maximum 30 percent evaluation is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  Id.  

Note (1) under Diagnostic Code 7122 directs to separately evaluate amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy under other diagnostic codes.  Additionally, other disabilities that have been diagnosed as the residual effects of cold injury should also be separately evaluated, such as Reynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under diagnostic code 7122.

At a VA medical examination in September 2012, the Veteran reported numbness tingling, burning and aching in the hands and feet.  The examiner indicated that the Veteran's cold weather symptoms of the hands included arthralgia or other pain, numbness, and locally impaired sensation.  Cold weather symptoms of the feet were noted to be arthralgia or other pain, color changes, hyperhidrosis, numbness, locally impaired sensation, and nail abnormalities.  X-rays of the hands and feet revealed no evidence of osteoarthritis, osteoporosis or subarticular punched out lesions.

The Veteran reported that he was unable to stand for an extended period.  He stated that he could not let his feet stay in one position while seated without having pain.  He reported that he drops things often when working with his hands.  He stated that he takes hydrocodone for the pain which makes him very sleepy.  He said that without the medication the pain is too severe.

With regard to the Veteran's feet, the criteria are met for the 30 percent rating currently assigned, but no higher.  The Veteran has pain, described as tingling, burning and aching.  He also has color changes, locally impaired sensation, nail abnormalities and hyperhidrosis.  The 30 percent rating is the highest schedular rating assignable for cold injury residuals.  Accordingly the Veteran is not entitled to a rating in excess of 30 percent for residuals of cold injury to either foot.  

With regard to the Veteran's hands, the Veteran has not met the criteria for a rating in excess of 20 percent for either hand.  Although he does have arthralgia or other pain, and numbness, he does not have two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  Of the list of symptoms of which two or more are required for a 30 percent rating, the Veteran only has one of those symptoms, locally impaired sensation.  Accordingly, he has not met the criteria for an increased rating of 30 percent rating for either hand.   

A separate disability rating based on other residuals not accounted for in the rating criteria but which are related to the cold injuries is not warranted here because the Veteran does not have any other compensable residuals such as Reynaud's phenomenon or muscle atrophy shown on examination, nor has he described these types of symptoms.  The Veteran has described typical cold injury residuals, and these symptoms are contemplated by the 30 percent ratings currently assigned for each foot and the 20 percent ratings assigned for each hand.  There is no basis on which to assign a separate disability rating for the cold injury residuals because there are no other disabilities of the hands or feet that have been attributed to the cold injury.

The Board finds that the Veteran is not entitled to an extraschedular rating for the cold residuals of any of his extremities.  The evidence before VA does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disabilities are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, comparing the Veteran's disability level and symptomatology of his cold injury residuals to rating schedule, the degree of disability of the service-connected symptomatology throughout the entire appeal period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  The criteria for cold injuries contemplate the Veteran's symptoms of numbness, pain, color changes, hyperhidrosis, numbness, locally impaired sensation, and nail abnormalities.  Accordingly, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

V.  Effective Date of Increased Ratings  

The July 2013 rating decision on appeal granted the Veteran increased ratings for his cold residuals of the hands and feet.  The disability rating for each foot was increased from 20 to 30 percent.  The disability rating for each hand was increased from 10 to 20 percent.  All of these increased ratings were made effective from June 13, 2012.  The Veteran seeks an effective date prior to June 13, 2012 for the increased ratings assigned for the cold residuals of his hands and feet.

The Board notes that the Veteran and his attorney have provided no specific assertions as to why they believe the Veteran should be awarded effective dates prior to June 13, 2012 for the increased ratings assigned for his residuals of cold injuries to the hands and feet.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015).  Further, under VA regulations, "[a] report of examination or hospitalization" may constitute an "informal claim for benefits . . . if the report relates to a disability which may establish entitlement."  38 C.F.R. § 3.157(a) (2014).  (The Board is aware of the elimination of § 3.157, however, the restrictive changes shall not be applied retroactively.)  Once a formal claim for compensation has been allowed, an informal claim for an increased disability rating "'will be initiated by a report of examination or hospitalization for previously established service-connected disabilities."  Norris v. West, 12 Vet. App. 413, 417 (1999); see 38 C.F.R. § 3.157(b); see also Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened"), aff'd Massie v. Shinseki, 724 F.3d 1325 (Fed. Cir. 2013).  

The Board finds that the preponderance of the evidence of records is against an effective date earlier than June 13, 2012 for the grant of an increased ratings for the service-connected cold residuals of each extremity because the evidence fails to demonstrate an increase in disability was factually ascertainable before that date. 

By a final June 2008 rating action, the RO granted service connection for residuals of right and left lower extremity cold weather injury.  Twenty percent initial ratings were assigned for each lower extremity, effective March 10, 2008.  By a final August 2008 rating action, the RO granted service connection for residuals of right and left upper extremity cold weather injury.  Ten percent initial ratings were assigned for each upper extremity, effective April 21, 2008.  The June and August rating decisions were not appealed, nor did the Veteran submit any evidence pertinent to the cold weather injury residuals of any of the four extremities within one year of notice to him of the June and August 2008 rating decisions.  Therefore, the June and August 2008 rating decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.

The Board has reviewed the evidence subsequent to the March 10, 2008 grant of service connection for cold injuries of the lower extremities, and the evidence subsequent to the April 21, 2008 grant of service connection for cold injuries of the upper extremities.  The Board notes that the Veteran did not disagree with the ratings assigned when service connection and initial ratings were granted for cold injuries of the four extremities.  Subsequently, the earliest document that could be considered a claim for an increased rating for the Veteran's cold injury residuals is a February 18, 2010 VA cold injury protocol examination.  See 38 C.F.R. § 3.157 (A report of examination or hospitalization will be accepted as an informal claim for benefits).  

At the February 2010 VA examination the Veteran reported burning pain in the hands and feet.  He said that because of the pain/burning he could not stand for more than 10 minutes or walk more than 100 yards without flare-ups occurring.  Examination revealed the Veteran's hands and feet to be of normal color, temperature, and they were dry, without ulcerations.  The Veteran's hands and feet were neurologically 5/5, with adequate bulk and tone.  The diagnosis was cold injury with cold sensitization of the hands and feet.  The symptoms shown on VA examination do not meet the criteria for more than a 10 percent rating under Diagnostic Code 7122 for any of his extremities.  It was not shown that either hand or either foot exhibited tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis), the requirements for a 20 percent rating.      

The evidence of record subsequent to the February 18, 2010 VA cold injury protocol examination and prior to the June 13, 2012 award of the increased ratings for cold residuals of the extremities also fails to show that the Veteran met the criteria for a higher rating for residuals of the cold weather injuries to any of his extremities.  

Although the date of claim is considered to be February 18, 2010 based on 38 C.F.R. § 3.157, when the Veteran was provided a VA examination of his cold residuals, a review of the medical evidence does not show that the Veteran had symptomatology of either hand meeting the requirements for a 20 percent rating, or of either foot meeting the requirements of a 30 percent rating prior to the September 2012 VA cold residuals examination.  Accordingly, the date entitlement arose is later than the date of claim and it has not been shown that entitlement arose prior to the June 13, 2012 award of increased ratings to each of the hands and feet.  

In sum, there is no basis for an award of an effective date prior to June 13, 2012, for increased evaluations for cold weather injury of all four extremities.  38 C.F.R. § 3.400(o).


VI.  PTSD Rating Reduction

The March 2014 rating decision on appeal reduced the Veteran's rating for PTSD from 30 percent to 10 percent, effective September 14, 2012.  The Veteran asserts that the reduction was not proper.

It is the policy of VA to afford assigned evaluations the greatest degree of stability possible.  However, if improvement in a condition is shown, or error or fraud is evident, reduction of evaluation or even severance of service connection is possible.  The Board notes that special protections are afforded ratings which have stabilized, or which have been in place for five years or more.  38 C.F.R. §§ 3.344, 3.951.  Such protections do not apply here, as the 30 percent evaluation being reduced was in effect for far less than five years.

A reduction in an evaluation must be undertaken in accordance with the due process protections of 38 C.F.R. § 3.105, unless such reduction would not result in a reduction of the compensation payments currently being made.  In this case, the reduction of the Veteran's rating for PTSD from 30 percent to 10 percent does not result in any reduction in the Veteran's VA compensation payments.  He was entitled to a combined rating of 80 percent prior to the reduction and he is still entitled to a combined rating of 80 percent after the reduction.  Consequently the typical due process requirements regarding a rating reduction were not necessary, and were not provided, to the Veteran.  

VA outpatient treatment records include a July 2009 VA PTSD screen which was negative.  

A March 2010 rating decision granted the Veteran service connection and a 30 percent rating for PTSD, effective from November 25, 2009.  This award was based on a February 2010 VA medical examination in which the VA examiner diagnosed the Veteran as having PTSD due to his military service.  

In December 2011 the Veteran was provided a VA PTSD examination in order to determine the severity of his PTSD symptoms.  After reviewing the Veteran's medical history and examining the Veteran, the VA physician did not find the Veteran to have PTSD.  She diagnosed the Veteran as having a mood disorder, a polysubstance disorder, and a personality disorder.  She noted that the Veteran was well-dressed, well groomed, had a calm demeanor and did not appear to be responding to internal stimuli or to be in any type of distress.  She stated that the Veteran's reported level of distress and seriousness of symptoms was not congruent with his presentation.  She noted that the Veteran was abusing alcohol daily and had tested positive for cocaine and cannabis as recently as May 2011.  She thought that the alcohol and drug use were the more likely contributors to his reported symptoms of depression and anxiety.  It was the examiner s opinion that the Veteran's claimed stressor was less likely than not related to his fear of hostile military activity.

The Veteran was provided another VA PTSD examination in September 2012.  After reviewing the Veteran's medical history and examining the Veteran the VA psychologist did not find the Veteran to have PTSD.  She diagnosed the Veteran as having a mood disorder, polysubstance abuse in early full remission, and a personality disorder.  The VA examiner opined that the Veteran's symptoms were unrelated to hostile military/terrorist activity.  

The Veteran's file was reviewed by a third VA examiner in June 2013.  The examiner stated that the Veteran's current diagnoses are mood disorder, polysubstance abuse, and personality disorder with antisocial traits.  She opined that these were free-standing diagnoses that were unrelated to PTSD.  She noted that neither of the prior two examiners thought that the Veteran had PTSD.  She opined that a diagnosis of PTSD is no longer present.  

Although there are outpatient records that refer to PTSD, the Board finds that the VA examinations and medical opinions since December 2011 are the most probative evidence regarding the Veteran's psychiatric symptoms.  These examiners determined that the Veteran did not have PTSD and that the Veteran's psychiatric symptoms were unrelated to the Veteran's claimed PTSD.  In light of the most probative evidence indicating that the Veteran does not have PTSD, he did not meet the requirements for a 30 percent rating for PTSD and the reduction of his disability rating for PTSD from 30 percent to 10 percent, effective Septometer 14, 2012, was proper.  

VII.  Competency

In May 2014 the RO issued a rating decision that determined that the Veteran was not competent to handle disbursement of funds for VA purposes.  The RO noted that on September 14, 2012 a VA examiner stated that the Veteran was unable to manage his VA benefits in his own best interest without limitation.  The Veteran maintains that he is competent and appealed the incompetency determination to the Board.

Under VA regulations, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id. 

There is a presumption in favor of competency, and where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).

The Board has reviewed the September 14, 2012 VA examination report.  Although the VA examiner checked a box indicating that the Veteran was not capable of managing his financial affairs, the Board does not find that this evidence is clear and convincing.  When the VA examiner explained her opinion she noted that the Veteran had one year of reported sustained sobriety with no ongoing substance abuse treatment.  This reasoning does not provide convincing evidence that the Veteran was unable to manage his own affairs.  The examiner did not point to any evidence that the Veteran had actually been abusing substances during the prior year.  

VA treatment records do show that the Veteran was hospitalized in June 2015 for suicidal ideation and depression.  At that time he was warned that if a veteran is struggling with drugs, alcohol, or abusing their meds, and continues to check into the hospital because of such substance abuse the inpatient social worker will start the fiduciary process, so that the department of social services (DSS) will manage his/her funds for them.  The VA examiner indicated that the Veteran was not competent to handle VA funds.  Although this medical evidence indicates that the VA examiner suspected that the Veteran may have substance abuse issues, the Board does not find that this rises to the level of clear and convincing medical evidence of incompetency.  

Evidence in support of the Veteran's claim that he is competent includes a May 2011 psychiatrist report which notes that the Veteran was competent to handle VA funds.  There is also a July 2014 VA examination report in which the Veteran reported that he had recently taken classes at community college.  He further reported that he only took his prescribed medication.  The VA examiner stated that the Veteran was capable of managing his financial affairs.   The Board notes that the Veteran's has sent a number of letters and statements to VA.  A review of these documents reveals that the Veteran's statements have been clear and logical.  Based on the above the Board finds that the evidence is least in equipoise in indicating that the Veteran is competent of handle direct disbursement of his funds for VA purposes.  Accordingly, the VA determination of incompetency was not proper.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is denied.

Entitlement to service connection for cervical disc disease is denied.

Entitlement to a rating in excess of 30 percent for cold weather injury of the right lower extremity is denied.

Entitlement to a rating in excess of 30 percent for cold weather injury of the left lower extremity is denied.

Entitlement to a rating in excess of 20 percent for cold weather injury of the right upper extremity is denied.

Entitlement to a rating in excess of 20 percent for cold weather injury of the left upper extremity is denied.

Entitlement to an earlier effective date prior to June 13, 2012, for increased evaluations for cold weather injury of all four extremities, is denied.

Reduction of the 30 percent evaluation for PTSD to 10 percent, effective September 14, 2012, was proper.

Restoration of competency status for VA benefit purposes is granted.


REMAND

The Veteran's claim for service connection for bilateral hearing loss must be remanded for a new VA medical opinion.  The Veteran was provided a VA audiology examination in February 2011.  Not only did the VA audiologist state that he was unable to provide an opinion, but he also misstated the Veteran's audiometric results during service.  The VA audiologist stated that the November 1977 enlistment examination showed some mild hearing loss at 4000 Hertz in the right ear, but that a hearing test performed in December 1978 showed a return to normal hearing in the right ear at 4000 Hertz.  This is not the case.  The Veteran's enlistment examination report shows that there was a mild loss at 3000 Hertz (30db) and the December 1978 hearing test did not provide a measurement at 3000 Hertz.  As the VA audiologist did not interpret the in-service audiometric results correctly, the Board finds that the February 2011 audiology opinion is inadequate and that a new opinion must be obtained.    

The Board notes that the claim for service connection for bilateral hearing loss is inextricably intertwined with the Veteran's claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that where a decision on one issue would have a " significant impact " upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Accordingly, the Veteran's hearing loss claim must be developed and considered by the AOJ prior to adjudicating the TDIU claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of any updated treatment records related to the Veteran's bilateral haring loss.

2.  When the above has been accomplished send the Veteran's claims file to a VA otolaryngologist for review.  The VA specialist is asked to review the audiology reports during service and the post-service medical records and provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's current hearing loss is related to service.  The specialist should note in his/her analysis that the Veteran's military occupational specialty was infantryman and that inservice exposure to acoustic trauma should be recognized.  The specialist should also discuss in his/her analysis the fact that the December 1978 audiology results show that in the right ear the Veteran's hearing acuity at 500 Hertz had decreased by 20 decibels since the enlistment examination.  Reasons and bases for all opinions should be provided.  

3.  Thereafter, adjudicate all issues that are in appellate status and furnish the Veteran and his representative a supplemental statement of the case for all claims that remain less than fully favorable to the Veteran.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


